ORDER
Respondent was convicted of wire fraud under 18 U.S.C. § 1343 and Section 2(b). United States v. Kalyvas, 95-CR-054-002-K (D.C. N.D. Okla. May 20, 1996). The Board of Commissioners on Grievances and Discipline asks this Court to temporarily suspend respondent from the practice of law in this State pursuant to Paragraph 6 of the Rule on Disciplinary Procedure, Rule 413, SCACR.
IT IS ORDERED that the petition is granted and respondent is temporarily suspended from the practice of law until further order of this Court.
Is/ Ernest A. Finnev. Jr.. C.J.
FOR THE COURT